FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of December, 2010 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoX (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 4 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: An announcement on the entering of a custody agreement by Huaneng Power Inc. (the “Registrant”), made by the Registrant on December 24, 2010. (a Sino-foreign joint stock limited company incorporated in the People’s Republic of China) (Stock Code: 902) OVERSEAS REGULATORY ANNOUNCEMENT This announcement is made by Huaneng Power International, Inc. (the “Company”) pursuant to Rule 13.09(2) of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. The Company has entered into a certain custody agreement (the “Custody Agreement”) with Bank of China, CITIC Bank, China Minsheng Bank (collectively, the “Banks”) and China International Capital Corporation (“CICC”) on December 23, 2010.According to the Custody Agreement, the Company has opened designated accounts with each of the Banks for management and application of the funds in the amount of RMB 8.248,997,722 received by the Company from its non-public issuance of 1,500 million A shares to no more than ten designated investors (the “Funds”).The Funds will be used only for the purposes set forth under the Custody Agreement, which purposes include without limitation construction and expansion of certain projects of the Company and repayment of loans from financial institutions.As the sponsor of the non-public issuance of A Shares by the Company described above, CICC is required under applicable regulations and also undertakes to exercise supervision upon the application of the Funds. For more information, please see the announcement made by the Company on the website of Shanghai Stock Exchange (http://www.sse.com.cn). By Order of the Board Huaneng Power International, Inc. Gu Biquan Company Secretary As at the date of this announcement, the directors of the Company are: Cao Peixi (Executive Director) Huang Long (Non-executive Director) Wu Dawei (Non-executive Director) Huang Jian (Non-executive Director) Liu Guoyue (Executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Xu Zujian (Non-executive Director) Huang Mingyuan (Non-executive Director) Liu Shuyuan (Non-executive Director) Liu Jipeng (Independent Non-executive Director) Yu Ning (Independent Non-executive Director) Shao Shiwei (Independent Non-executive Director) Zheng Jianchao (Independent Non-executive Director) Wu Liansheng (Independent Non-executive Director) Beijing, the PRC December 24, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By/s/ Gu Biquan Name: Gu Biquan Title:Company Secretary Date:December 28, 2010
